— Order unanimously affirmed without costs. Memorandum: Special Term did not abuse its discretion in awarding plaintiff $1000 in attorney’s fees and $1000 in accounting fees. We also find no abuse of discretion in the court’s denial of defendant’s cross motion for a downward modification of temporary maintenance and child support. In affirming, we reiterate our prior holdings that the remedy for any claimed inequity in a temporary award is a speedy trial, not an appeal (Clancy v Clancy, 122 AD2d 563; Cloutier v Cloutier, 94 AD2d 974; Kunerth v Kunerth, 58 AD2d 1010; Vesper v Vesper, 46 AD2d 729). (Appeals from Order of Supreme Court, Erie County, Wolfgang, J. — Divorce.) Present — Callahan, J. P., Boomer, Green, Boehm and Davis, JJ.